DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 08 February 2022.  Claims 10-14 and 16-18 are examined and pending. Claims 10-11, 14, and 16-18 are currently amended. Claim 15 is cancelled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 06 January 2022 have been fully considered and are not persuasive.  Examiner notes that applicant has not provided any arguments regarding 112(f) claim interpretation set forth in the office action and thus the claim interpretation as set forth in the office action is maintained. 
Applicant’s amendments/arguments with respect to the rejection of claims 10-18 under 35 USC 112(b) as set forth in the Office Action of 06 January 2022 have been fully considered and are persuasive. However, applicant’s amendment raises new rejection addressed below under 35 USC 112(b).
Applicant’s arguments with respect to claims 10 and 12-18 as being unpatentable under 35 USC 102 as anticipated by Stenborg, and claim 11 as being unpatentable under USC103 over Stenborg in view of Bellaiche have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s amendments/arguments with respect to the rejection of claims 10-14 and 16-18 under 35 USC 101 as being directed to a non-statutory subject matter have been carefully considered and are not persuasive. Examiner notes that applicant has not provided any arguments regarding the rejection of claims 10-18 under 35 USC 101 as being directed to a non-statutory subject matter and only stating that the present claims encompass and represent statutory subject matter and that 101 rejection should be withdrawn. Examiner have carefully considered the amendments and respectfully disagree, see 101 analysis below. As such the rejection of claims 10-14 and 16-18 under 35 USC 101 as set forth in the office action is maintained. 

Claim Objections
Claim 16 is objected to because of the following informalities: the recited limitation “a computing device to carrying out” 7 appears to be a typographical error and should be “a computing device to carry out”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a computing device to carrying out a comparison of the environment data values with a map”, a localization device to determine the highly precise position of the vehicle as a function of the comparison”, and “an interface to supply a signal based on the determined highly precise position” in claim 16. Corresponding structure for above limitations is found on pages 9-11 and Fig. 1.
 The computing device to carrying out a comparison of the environment data values with a map corresponding structure is found on page 9 and Fig. 1 as element 112 which includes a processor, working memory, and hard disk to carry out comparison by examining the environment data values for predefined characteristics compared with digital map which represents location-specific, comparable characteristic. The localization device to determine the highly precise position of the vehicle as a function of the comparison corresponding structure is found on page 10 and Fig. 1 as element 113 which includes (processor, working memory, hard disk) to determine the position of the vehicle with the aid of a directional vector and/or a distance between at least one of the multiple environment features and vehicle and also stored in the digital map. The interface configured to supply a signal based on the determined highly precise position corresponding structure 114 is found on page 10 and Fig. 1 as element 114 and which include a transmitter and/or receiver in which the highly precise position is transmitted via cable and/or in a wireless manner to a control unit for operating the automated vehicle. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10 line 11, the limitation “the position” is indefinite. It is unclear to the examiner if this is the position of the automated vehicle recited previously or a different position. 
In claim 16 line 12, the limitation “the position” is indefinite. It is unclear to the examiner if this is the position of the automated vehicle recited previously or a different position. 
In claim 17 line 2, the recited limitation “an approximate position of the vehicle is determined” is indefinite. It is unclear to the examiner if this is the same approximate position determined previously as recited in claim 16 or a different approximate position.
In claim 18, the limitations are recited as follows “wherein the environment sensor system and/or the computing device and/or the localization device and/or the interface is configured to perform the following: sensing the environment data values which represent the environment of the automated vehicle; comparing the environment data values with the map; determining the position of the automated vehicle as the function of the comparison; and supplying the signal based on the determined position for operating the automated vehicle based on the position”. It is unclear to the examiner what this claim is intending to recite. The claim is a dependent to claim to claim 17 which is also has dependency to independent claim 16. Independent claim 16 recite a device comprising an environment sensor system, computing device, localization device, interface. Therefore, the device of claim 16 is composed of all these devices to perform the limitations of the claim. However, claim 18 recite claims the device of claim 16 and further claiming that it is possible that only one of the devices or sensor system is performing the function of the claim limitations. Furthermore, the limitation recited in line 10 “the position” is indefinite. It is unclear to the examiner if this is the position of the automated vehicle recited previously or a different position.
Claims 11-14 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 10-14 and 16-18 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1, 15, and 16 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. The independent claims and the other claims recite carrying out a comparison of the environment data values with a map; determining the position of the vehicle as a function of the comparison, determining an approximate position of the automated vehicle, and classifying the environment of the vehicle as a function of the approximate position. That is, other than reciting “a computing and localization device in claim 16” nothing in the claim element precludes the steps from practically being performed in the mind.  For example, but for the “computing and localization device” language, the claim(s) limitations encompass a person looking at environment data and map data could carry a comparison of both to further make a determination of a position of the vehicle, determine the position of the vehicle based on the comparison, determining an approximate position of the automated vehicle, and classify the environment of the vehicle based on the approximate position of the vehicle. The mere nominal recitation of “a device, a computing device, and a localization device” in claim 16 to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes). 
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claim(s) recite the additional limitations of sensing environment data values which represent an environment of the vehicle, the environment having a plurality of environment features which include at least one regular structure, and the environment data values including at least the at least one regular structure, wherein the sensing of the environment data values takes place as a function of the classification of the environment; supplying a signal based on the determined position for operating the automated vehicle based on the position; an environment sensor, a device, computing device, and a localization device. The sensing step is recited at a high level of generality (i.e., as a general means gathering data of an environment through observation), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The Supplying step is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining step(s)), that is merely transmitting a signal to/for operating without actually performing the operating/controlling of the automated vehicle (operating the automated vehicle based on the position of the automated vehicle/supplied signal) and therefore amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The environment sensor is recited at a high level of generality (claimed generically) and is operating in its ordinary capacity such that it does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception. This limitation is recited at a high level of generality (i.e. as a general means for data gathering. And amount to mere generic data gathering components. Furthermore, the recited additional limitation(s) of a device, computing device, and localization device are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the sensing and supplying steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 11-14 and 17-18 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 10-14 and 16-18 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stenborg et al (US20150260530) in view of Nakamura et al (US20100299063) in view of Bellaiche (US20180024562).
With respect to claim 10, Stenborg discloses a method for determining a position of an automated vehicle (see at least [0017] and [0048]), the method comprising: sensing environment data values which represent an environment of the automated vehicle (see at least [0035] and [0048]), the environment having a plurality of environment features which include at least one regular structure, and the environment data values including at least the at least one regular structure (see at least [0048-0050], [0056], and [Figs. 1 and 4], Stenborg disclose detecting an environment having a plurality of features such as fixed objects and road markings (regular structure) which are included as environment detections (data values.)); carrying out a comparison of the environment data values with a map (see at least [0016], [0031], and [0067]); determining the position of the automated vehicle as a function of the comparison (see at least [0048] and [0078-0081], Stenborg discloses determining a position estimate of the vehicle based on comparison of mapped (detected) object or marking to a mapped identified object or marking); and supplying a signal based on the determined position (see at least [0010], [0014-0015], [0048], [0067], and [0083]); determining an approximate position of the automated vehicle (see at least [0030-0031] and [0048]).
However, Stenborg do not specifically teach classifying the environment of the automated vehicle as a function of the approximate position; wherein the sensing of the environment data values takes place as a function of the classification of the environment. 
Nakamura teaches classifying the environment of the automated vehicle as a function of the approximate position (see at least [0007] and [claims 4-5], Nakamura teaches classifying environment (road type) based on estimated current position of vehicle a road type to which the estimated current position of the vehicle belongs.); wherein the sensing of the environment data values takes place as a function of the classification of the environment (see at least [0007], [0063], [0101-0102]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Stenborg to incorporate the teachings of Nakamura of classifying the environment of the automated vehicle as a function of the approximate position; wherein the sensing of the environment data values takes place as a function of the classification of the environment. As both methods/systems improve and increase accuracy of the determination of a vehicle’s position. This would be done to increase the accuracy of the vehicle’s current position to improve vehicle navigation systems (see Nakamura abstract and para 0003).  
Furthermore, Stenborg as modified by Nakamura do not specifically teach supplying a signal based on the determined position for operating the automated vehicle based on the position. Bellaiche teaches supplying a signal based on the determined position for operating the automated vehicle based on the position (see at least [0252] and [0461], Bellaiche teaches supplying of signal to the vehicle and operating the vehicle according to the signal.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Stenborg as modified by Nakamura to incorporate the teachings of Bellaiche of supplying a signal based on the determined position for operating the automated vehicle based on the position since Stenborg as modified by Nakamura utilize road markings to further improve accuracy of determining of a vehicle position and Bellaiche also utilized road markings (lane markings) to determine position of the vehicle for autonomous actions. This would be done to increase the safety of a vehicle navigating autonomously to a destination by taking into consideration a variety of factors to make appropriate decisions by determining the positions of the vehicle along a road and considering any offsets to lane marks so that appropriate decisions are made (see Bellaiche para 0003 and 0021). 
With respect to claim 11, Stenborg as modified by Nakamura do not specifically discloses wherein the supplying of the signal takes place so that the map is updated as a function of the signal. Bellaiche teaches wherein the supplying of the signal takes place so that the map is updated as a function of the signal (see at least [0251] and [0254], Bellaiche teaches supplying signals of vehicles positions dynamically as they travel along a road for updating a map.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Stenborg as modified by Nakamura to incorporate the teachings of Bellaiche wherein the supplying of the signal takes place so that the map is updated as a function of the signal. This would be done to increase the safety of a vehicle navigating autonomously to a destination by taking into consideration a variety of factors to make appropriate decisions by determining the positions of the vehicle along a road and considering any offsets to lane marks so that appropriate decisions are made (see Bellaiche para 0003 and 0021). 
With respect to claim 12, Stenborg discloses wherein the at least one regular structure represents a periodic occurrence of the multiple environment features along a reference structure (see at least [0050] and [Fig. 1], Stenborg teaches wherein at least one regular structure (18 and 6) are occurring periodically.).
With respect to claim 13, Stenborg teaches wherein the reference structure corresponds to a road marking and/or to a trajectory of the automated vehicle (see at least [0025]).
With respect to claim 14, Stenborg discloses wherein the multiple environment features have at least two regular structures that are independent of each other (see at least [0016], [0031], and [Fig. 1], Stenborg discloses multiple environment features having road markings and fixed objects (at least two regular structures).), and wherein in the of carrying out the comparison, a relation of the at least two mutually independent regular structures is determined (see at least [0032-0034), the comparison being carried out as a function of the relation (see at least [0032-0034], [0067], and [0072]).
With respect to claim 16, Stenborg discloses a device for determining a position of an automated vehicle (see at least [0017]), comprising: an environment sensor system to sense environment data values which represent an environment of the automated vehicle (see at least [0035] and [0055]), the environment including multiple environment features which have at least one regular structure, and the environment data values including at least the at least one regular structure (see at least [0048-0050], [0056], and [Figs. 1 and 4], Stenborg disclose detecting an environment having a plurality of features such as fixed objects and road markings (regular structure) which are included as environment detections (data values.)); a computing device to carrying out a comparison of the environment data values with a map (see at least [0016], [0031], [0055], and [0067]); a localization device to determine the position of the automated vehicle as a function of the comparison (see at least [0055] and [0078-0081], Stenborg discloses determining a position estimate of the vehicle based on comparison of mapped (detected) object or marking to a mapped identified object or marking); and an interface to supply a signal based on the determined position of the automated vehicle; (see at least [0010], [0014-0015], [0048], [0067], and [0083]); and determining an approximate position of the automated vehicle (see at least [0030-0031] and [0048]).
However, Stenborg do not specifically teach classifying the environment of the automated vehicle as a function of the approximate position; wherein the sensing of the environment data values takes place as a function of the classification of the environment. 
Nakamura teaches classifying the environment of the automated vehicle as a function of the approximate position (see at least [0007] and [claims 4-5], Nakamura teaches classifying environment (road type) based on estimated current position of vehicle a road type to which the estimated current position of the vehicle belongs.); wherein the sensing of the environment data values takes place as a function of the classification of the environment (see at least [0007], [0063], [0101-0102]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Stenborg to incorporate the teachings of Nakamura of classifying the environment of the automated vehicle as a function of the approximate position; wherein the sensing of the environment data values takes place as a function of the classification of the environment. As both methods/systems improve and increase accuracy of the determination of a vehicle’s position. This would be done to increase the accuracy of the vehicle’s current position to improve vehicle navigation systems (see Nakamura abstract and para 0003).  
Furthermore, Stenborg as modified by Nakamura do not specifically teach an interface to supply a signal based on the determined position for operating the automated vehicle based on the position. Bellaiche teaches an interface to supply a signal based on the determined position for operating the automated vehicle based on the position (see at least [0252] and [0461], Bellaiche teaches supplying of signal to the vehicle and operating the vehicle according to the signal.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Stenborg as modified by Nakamura to incorporate the teachings of Bellaiche of an interface to supply a signal based on the determined position  for operating the automated vehicle based on the position since Stenborg as modified by Nakamura utilize road markings to further improve accuracy of determining of a vehicle position and Bellaiche also utilized road markings (lane markings) to determine position of the vehicle for autonomous actions. This would be done to increase the safety of a vehicle navigating autonomously to a destination by taking into consideration a variety of factors to make appropriate decisions by determining the positions of the vehicle along a road and considering any offsets to lane marks so that appropriate decisions are made (see Bellaiche para 0003 and 0021). 
With respect to claim 17, Stenborg discloses wherein an approximate position of the vehicle is determined (see at least [0030-0031], [0048], and [0078-0081]). However, Stenborg do not specifically teach wherein the environment of the vehicle is classified as a function of the approximate position. Nakamura teaches wherein the environment of the vehicle is classified as a function of the approximate position (see at least [0007] and [claims 4-5], Nakamura teaches classifying environment (road type) based on estimated current position of vehicle a road type to which the estimated current position of the vehicle belongs.) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Stenborg to incorporate the teachings of Nakamura wherein the environment of the vehicle is classified as a function of the approximate position. As both methods/systems improve and increase accuracy of the determination of a vehicle’s position. This would be done to increase the accuracy of the vehicle’s current position to improve vehicle navigation systems (see Nakamura abstract and para 0003).  
With respect to claim 18, Stenborg discloses wherein the environment sensor system and/or the computing device and/or the localization device and/or the interface is configured to perform the following: sensing the environment data values which represent the environment of the automated vehicle (see at least [0035] and [0055]); comparing the environment data values with the map (see at least [0016], [0031], [0055], and [0067]); determining the position of the automated vehicle as the function of the comparison (see at least [0055] and [0078-0081], Stenborg discloses determining a position estimate of the vehicle based on comparison of mapped (detected) object or marking to a mapped identified object or marking); and supplying the signal based on the determined position for operating the automated vehicle based on the position (see at least[0055], [0067], and [0083]).





Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667